

116 S176 IS: Estate Tax Rate Reduction Act
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 176IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Cotton (for himself, Mr. Boozman, Mr. Blunt, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reduce the rate of tax on estates, gifts, and
			 generation-skipping transfers.
	
 1.Short titleThis Act may be cited as the Estate Tax Rate Reduction Act.
		2.Reduction of rate of tax on estates, gifts, and generation-skipping transfers
 (a)In generalSection 2001 of the Internal Revenue Code of 1986 is amended— (1)by striking subsection (c) and inserting the following:
					
 (c)Rate of taxFor purposes of determining the tentative tax, the rate of tax shall be 20 percent of the amount with respect to which the tentative tax is computed.; and
 (2)in subsection (g)(1), by striking rates of tax under subsection (c) and inserting rate of tax under subsection (c). (b)Conforming amendments (1)Section 2056A(b)(2) of the Internal Revenue Code of 1986 is amended—
 (A)in subparagraph (B)(i), by striking highest; and (B)in subparagraph (C), by striking highest.
 (2)Section 2107(a) of such Code is amended by striking the table contained in and inserting the rate of tax under. (3)Section 2201(a) of such Code is amended by striking the rate schedule set forth in section 2001(c) and inserting the rate of tax under section 2001(c).
 (4)Section 2641 of such Code is amended to read as follows:  2641.Applicable rateFor purposes of this chapter, the term applicable rate means, with respect to any generation-skipping transfer, the product of—
 (1)the rate imposed by section 2001 on the estates of decedents dying at the time of the taxable distribution, taxable termination, or direct skip, as the case may be, and
 (2)the inclusion ratio with respect to the transfer.. (5)Section 2801(a)(1) of such Code is amended by striking the highest rate of tax specified in the table contained in and inserting the rate of tax under.
 (6)Section 6601(j)(2)(A)(i) of such Code is amended by striking the rate schedule set forth in. (c)Effective dateThe amendments made by this section shall apply to estates of decedents dying, generation-skipping transfers, and gifts made, after December 31, 2019.
			(d)Budgetary effects
 (1)PAYGO scorecardThe budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).
 (2)Senate PAYGO scorecardThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.